Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to an application filed on 8/28/2020 in which claims 1-18 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,772,695 B2 in view of Adami (U.S. Pub. No. 2019/0343199 A1). The glove of US Patent ‘695 to the same inventor, in view of Adami discloses substantially the same claimed invention of A glove with two different thickness portions: a thinner portion having a thickness at least a quarter as thick as that of a thicker portion; a thicker portion having a thickness greater than 9 microns; a sticker removably and reattachably attached to a dorsal side of said glove having an area of equal or less than a region of said glove adapted to cover a distal phalanx of a finger.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sticker…adapted to cover a distal phalanx of a finger” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:   Appropriate correction is required.
Claim 1, lines 2-3 change “an flexible” to –a flexible--.
Claim 10, line 4 change “a thicker portion having” to –the thicker portion having--.

Specification
The disclosure is objected to because of the following informalities: para. 027 change “clovers” to –covers--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tippey (U.S. Pub. No. 2005/0132467 A1) in view of Adami (U.S. Pub. No. 2019/0343199 A1).

Regarding claim 10, Tippey discloses a glove with two different thickness portions (See Figs. 1-7 identifier 10), comprising: 
a thinner portion (16) having a thickness at least a quarter as thick as that of a thicker portion (thinner portion (16) has a thickness of less than 3 mm (para. 0038) and thicker portion (14) has a thickness of 5.5 mm, therefore, the thinner portion having a thickness of about half the thickness of the thicker portion which covers the claimed limitation “at least a quarter as thick as that of a thicker portion”); 
the thicker portion (14) having a thickness greater than 9 microns (thicker portion (14) has a thickness of 15 mm (para. 0038) which covers the claimed limitation range of “thickness greater than 9 microns”);
Tippey does not disclose a sticker removably and reattachably attached to a dorsal side of said glove having an area of equal or less than a region of said glove adapted to cover a distal phalanx of a finger.
However Adami teaches yet another glove with two different thickness (See for example Fig. 1) having a sticker (112) removably and reattachably attached to a dorsal side of said glove (See Fig. 1) having an area of equal or less than a region of said glove (Fig. 1 illustrates that the sticker 112 has an area equal to a dorsal region which is the region directly under the sticker) adapted (capable) to cover a distal phalanx of a finger when worn on the glove of Tippey.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Tippey device with a sticker removably and reattachably attached to a dorsal side of said glove having an area of equal or less than a region of said glove adapted to cover a distal phalanx of a finger as taught by Adami in order to enhance the appeal of the glove and to provide a statement and to provide an extra layer to protect from impact.

Allowable Subject Matter
Claims 1-9 and 10(2)-17 are allowed.

The following is an examiner' s statement of reasons for allowance: independent claims 1 and 15 and the respective depending claims are allowed. The closest prior art is that to US patent 10,772,695 (to the same inventive entity). Terminal disclaimer will overcome any obviousness type double patenting issues this application had with the '695 patent. Therefore the current application is found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732